         Case 1:16-cv-04887-WHP Document 18 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------
RODERICK GUNN,                  :

                           Petitioner,        :              03cr1277
                                                             16cv4887
               -against-                      :
                                                             ORDER
UNITED STATES OF AMERICA,                     :

                 Respondent.    :
-------------------------------

WILLIAM H. PAULEY III, Senior United States District Judge:

               On October 1, 2020, the Second Circuit issued a Mandate lifting the stay

previously entered by this Court, granting Petitioner’s motion for leave to file a successive 28

U.S.C. § 2255 petition, and returning the matter to this Court. Gunn v. United States, No. 16-

2087 (2d Cir. Oct. 1, 2020). This Court now has the “preliminary task of determining whether

the claims in Petitioner’s § 2255 motion – as to which [the Second Circuit] only concluded that a

prima facie showing has been made as to one of those claims – satisfy the threshold requirements

governing successive § 2255 motions, including those set forth in 28 U.S.C. §§ 2244(a),

2244(b)(3)-(4), and 2255(h).” Gunn, No. 16-2087 (citing Massey v. United States, 895 F.3d 248,

251 (2d Cir. 2018)).

               This Court directs the parties to file supplemental briefing explicitly addressing

these issues. The Government is also directed to address Petitioner’s “Motion to Reopen.” (See

03cr1277, ECF No. 86.) This Court fixes the following schedule:

               1. Petitioner shall file any supplemental briefing by December 4, 2020.

               2. The Government shall file any response papers by January 14, 2021.

               3. Petitioner shall file any reply by February 17, 2021.
       Case 1:16-cv-04887-WHP Document 18 Filed 10/14/20 Page 2 of 2




            A copy of this order is being mailed by Chambers staff to Petitioner.

Dated: October 14, 2020
       New York, New York




                                             2
